Case 18-33926-hdh7 Doc 254 Filed 06/19/20       Entered 06/19/20 16:37:15     Page 1 of 3




Lusky & Associates, P.C.
5473 Blair Rd.
Dallas, TX 75231
972-386-3900
                 IN THE UNITED STATES BANKRUPTCY COURT
                    FOR THE NORTHERN DISTRICT OF TEXAS
                              DALLAS DIVISION

 IN RE:
                                              CASE NO. 18-33926
 MANSFIELD BOAT AND RV STORAGE,               Chapter 7
 LLC
     Debtor.


             LIMITED OBJECTION OF LUSKY & ASSOCIATES, PC
                                 TO
     JOINT MOTION OF SCOTT SEIDEL, CHAPTER 7 TRUSTEE AND PENDER
      CAPITAL ASSET BASED LENDING FUND 1, LP FOR ENTRY OF FINAL
       JUDGMENT ON CONTEMPT ORDERS AGAINST LARRY REYNOLDS


TO THE HONORABLE HARLIN D. HALE, BANKRUPTCY JUDGE:

      The Limited Objection of Lusky & Associates, PC (“L&A”) to the Joint Motion of

Scott Seidel, Chapter 7 Trustee and Pender Capital Asset Based Lending Fund 1, LP

(“Pender”) for Entry of Final Judgment on contempt Orders Against Larry Reynolds

would respectfully show:

      1.     L&A is a chapter 11 cost of administration priority creditor with an allowed

claim of $12,342.83.

      2.     L&A’s Objection is limited to the payment of $29,994 and $89,336.89

directly to Pender. There is, or should be, no basis for the payment of those sums

ahead of the cost of administration claims allowed by this Court.

      3.     Furthermore, to the extent that the $29,994.00 is a part of the $30,000.00

February Adequate Protection Payment, L&A would show that it should not be allowed
Case 18-33926-hdh7 Doc 254 Filed 06/19/20          Entered 06/19/20 16:37:15       Page 2 of 3




and that any prior Order of this Court allowing that amount, such Order being

interlocutory, should be reconsidered and rescinded for the following reasons:

       a.     The undisputed evidence presented at the hearing on Pender’s Motion for
              Relief was that the property securing the obligation to Pender was worth
              approximately $9,100,000.00.

       b.     On March 5, 2019, Pender held a foreclosure sale on the debtor’s
              property.

        c.    Pender purchased the property with its credit bid of $8,000,015.00.

       d.     According to Pender, as of February 15, 2019, the pay-off on the debt was
              $7,724,945.11 with interest accruing from that date at the rate of
              $3,600.39 per diem.

       e.     Therefore, it appears that Pender has been paid in full on its note and the
              Debtor’s obligation to it.

       f.     To allow Pender to recover in full on its note, together with interest at the
              default rate through February 2019 plus an Adequate Payment of $30,000
              for February 2019 awards Pender an unjust enrichment at the expense of
              the other creditors of the debtor’s estate.

       WHEREFORE, PREMISES CONSIDERED, Lusky & Associates, PC prays that

all payments and receipts from Larry Reynolds and/or any other source be paid directly

to Scott Seidel, the chapter 7 trustee for distribution pursuant to the priorities set forth in

the Bankruptcy Code and for general relief.

                           THE REST OF THIS PAGE IS BLANK
Case 18-33926-hdh7 Doc 254 Filed 06/19/20       Entered 06/19/20 16:37:15      Page 3 of 3




                                                Respectfully Submitted,


                                                LUSKY & ASSOCIATES, PC

                                                /s/ Herman A. Lusky
                                                Herman A. Lusky 12702000
                                                5473 Blair Rd.
                                                Dallas, TX 75231
                                                Voice: 972-386-3900
                                                Fax: 800-208-6389
                                                Email: mail@lusky.com


                              CERTIFICATE OF SERVICE

      I certify that on the date filed, a true and correct copy of above and foregoing was
served upon

 Pender Capital                               Pender Capital
 c/o Eric M. English, Esq.                    c/o Garland D. Murphy IV, Esq.
 c/o Genevieve M. Graham, Esq.                lmurphy@skv.com
 Via ECF Notification

 Larry Reynolds                               B. Neal Ainsworth
 Ljr4@sbcglobal.net                           Alaskalawyer55@gmail.com

 Elizabeth A. Young,                          Scott Seidel, Trustee
 Attorney for U.S. Trustee                    Via ECF Notification
 Via ECF Notification


                                                /s/ Herman A. Lusky
